DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-12 as originally filed are currently pending and are considered below. 
Accelerated Examination
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method for recommending a food item by using, a recipe database, user profile database, a machine learning algorithm and biomarker data of a user. 
	The limitation of  “receiving biomarker data”, as drafted is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior.  That is, other than the measurement device, nothing in the claim element precludes the step from organizing human activity.  Similarly, the limitation of “sending a recommendation to a mobile device” as drafted is a process that, under its broadest reasonable interpretation, also covers the performance of managing personal behavior. 
	The limitation of “identifying associations”, “converting values into vector representations”, “passing vector representations through an algorithm”, “obtaining a best fit”  as drafted is a process that, under its broadest reasonable interpretation, covers performance of mathematical relationships.  Other than reciting  “a machine learning algorithm” nothing in the claim precludes the step from mathematical concepts.
	The claims, under its broadest reasonable interpretation, covers performance of managing personal behavior and mathematical concepts but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and Mathematical Concepts grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites multiple additional elements:
A computing device comprising memory, a processor and non-volatile data storage for storing algorithms.  The computer device is recited at a high-level of generality, i.e. a generic computer component performing a generic computer function of storing data.
A recipe database for storing a plurality of recipes, each recipe comprising a food type, a list of required ingredients and for each ingredient nutritional information, which is a generic computer component for receiving, transmitting and storing data.
A user profile database for storing a plurality of user profiles, each user profile comprising user preferences, which is a generic computer component for receiving, transmitting and storing data.
A measurement devices for sending biomarker data, for sending data which is a generic computer function.
A machine learning engine having programming instructions, which is no more than instructions to apply the exceptions using a generic computer component.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims as a whole describe how to apply the concept of recommending food items using mathematical calculations.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a recommendation process.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  
The claims are not patent eligible.
The dependent claims also are patent ineligible.  For example, claims 2 and 8 recite wherein the biomarker data comprises biological, physiological, and/or behavioral information which further describes the collecting of information.  Claims 4-6  and 10-12 further describe the abstract idea with limitations directed to retrieving data, defining a biomarker goal and regulating biomarker measurements.
Claims 3 and 9 recite sensors embedded in the user mobile device and wearable technologies further describes the computer components used to carry out the abstract idea.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al. U.S. Patent Application Publication 2019/0290172 in view of Official Notice.


As per Claim 1, Hadad discloses a system for biomarker-based personalized food item design (pg.1, ¶ [0004] discusses assess and predict correlations between an individual's consumed foods and biomarkers, and provide personalized nutrition recommendations based on the individual's health and metabolic state at any given time), comprising: 
a computing device comprising a memory, a processor, and a non-volatile data storage device (Figure 1, Platform 200); 
a recipe database stored on the non-volatile data storage device, the recipe database comprising a plurality of recipes (pg.6, ¶ [0118] discusses databases on packaged foods include Nutritionix, Fatsecret, and Myfitnesspal. Databases on recipes include Yummly, BBC Good Food, Allrecipes, The Kitchn, EatingWell, and My Recipes), 
each recipe comprising a food type (pg.5, ¶ [0103] discusses the categories, or abstraction layers, of foods in the food ontology can include name description, user rating, characteristics (e.g. dietary needs allergies, cuisine), 
a list of required ingredients and for each ingredient nutritional information (pg.14, ¶ [0188] discusses The food analysis system 210 can estimate unknown nutrients from at least one food recipe. The food analysis system 210 can parse and classify a list of ingredients and their respective amounts from at least one food recipe using the labeling machine and other algorithms described in the disclosure. The food analysis system 210 can aggregate types and amounts of nutrients found in the ingredients and provide an estimate on a resulting nutritional value of the recipe); 
a user profile database stored on the non-volatile data storage device, the user profile database comprising a plurality of user profiles (pg.27, ¶ [0283] discusses the mobile application can ask the user to create an account (window 3720), input basic information about the patient), each user profile comprising user preferences (Figure 34C, depicts My Frequently Eaten Foods); 
a machine learning algorithm configured to identify associations among the user preferences, biomarker data, and the nutritional information (pg.25, ¶ [0271] discusses By using machine learning, the insights and recommendation engine 230 can combine a group of user-specific parameters to generate a prediction model for passive food tracking…The parameters can include the user historical food and/or beverage consumption and blood glucose response data, as well as the food ontology1 of the food analysis system 210); 
a machine learning engine comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when operating on the processor (Figure 1, Insight and recommendation engine 230), causes the computing device to:
 receive, from a measurement device, biomarker data associated with a user of the measurement device (pg.20, ¶ [0225] discusses a smart ring that tracks an individual's biomarkers (e.g., activity, steps, sleep, heart rate, etc.); 
convert the received text data into a first set of vector representations (pg.8, ¶ [0131] discusses A tfidf vectorizer can be used to transform the text to numeric vectors); 
pass the vector representations through the machine learning algorithm to identify associations among the user preferences, biomarker data, and the nutritional information (pg.26, ¶ [0275] discusses The engine can be used to calculate digestion problems. By using an implantable (semi- or completely permanent) or swallowable (temporary) sensors, the engine can provide insight on the relationship between foods and the conditions of the digestive track… The engine can be used to calculate onset of migraines. By studying associations between foods and migraines ( e.g., from manual user input), the engine can help users with chronic migraines to eliminate foods that may be predicted to cause migraines… the engine can use the GUI-based software interface to inform the user that "In 92% of the times you drank coffee after 4 P.M., you slept poorly." Alternatively, or in addition to, the engine may
relationships between foods and other factors including, but not limited to including, lethargy/fatigue, drowsiness, or cortisol levels. Any feature of a user's daily activity or physiology that can be measured by a wearable device or medical device may be analyzed by the engine to continuously provide users a better understanding of their bodies and/or a healthier diet); 
receive, from a user mobile device, a user specified biomarker goal (pg.22, ¶ [0240] discusses The behavioral change can be a preference selected by the user, or a suggestion generated by the insights and recommendation engine 230. The behavioral change can include eating less carbohydrate to lose weight); 
and 
send the food item recommendation to the user mobile device (pg.22, ¶ [0239] discusses The insights and recommendation engine 230 can send one or more personalized messages to a user while the user is using the GUI-based software interface… one or more personalized messages can be pop-up messages, voice messages, and e-mails to the user device while the user is not using the GUI-based software interface).
Hadad further teaches the abstraction layers of foods in the food ontology can include dietary needs (pg.5, ¶ [0103])… Nutritional characteristics can be an abstraction layer of the food ontology. The nutritional characteristics can include one or more dietary goals or restrictions suggested to or defined by a user.  
Hadad pg.21, ¶ [0232] states the insights and recommendation engine 230 can (1) access the food ontology in the food analysis system 210, (2) access a plethora of personal biomarkers data from the device/data hub 220, (3) analyze how foods affect a user's biomarkers, and (4) continually generate personal nutrition recommendations to the user. The relationship among the three components of the platform 200 is illustrated in FIG. 20. Upon analyzing and validating how foods may affect the user's biomarkers, the insights and recommendation engine 230 can generate one or more personalized digital signatures unique for the user. A personalized digital signature can be an algorithm to estimate the response of a specific biomarker of the user to consumption of a specific food item.
The cited portions of Hadad disclose how a machine learning algorithm utilizes collected and inputted data which includes biomarkers, preferences, profile, nutritional data to recommend a food item.  One of ordinary skill within the art would recognize that in order to utilize a machine learning algorithm the data has to undergo vectorization in order to quickly calculate and execute a result.  In the instant case, Hadad possess machine learning algorithms that are capable of modelling complex relationships between inputs and outputs or to find patterns in data, where the dependency between the inputs and the outputs cannot be easily attained. In some examples, the complex relationships can include how foods affect the user's body in a multiu1de of biomarkers (pg.21, ¶ [0234]).
Therefore, the system and method of Hadad is capable of converting inputs into vector representations and passing vector representations through machine learning algorithms to identify associations among inputs.
Hadad discloses the claimed invention except for explicitly stating converting biomarker goal into a second vector representation and passing the second set of vector representations through the machine learning algorithm to obtain a best fit between the user specified biomarker goal and the identified associations, the best fit comprising a recommended food item. 
Hadad discloses that it is known in the art to provide an artificial neural network (ANN), which can be used to model complex relationships between inputs and outputs or to find patterns in data, where the dependency between the inputs and the outputs cannot be easily attained. In some examples, the complex relationships can include how foods affect the user's body in a multitude of biomarkers.  
Examiner takes Official Notice that it would have been well known within the art to convert a dietary goal into a vector and pass the vector through a machine learning algorithm to find the best k value2.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the ability to receive inputs, convert inputs into vectors and calculate the best k value of Hadad, in order to provide nutritional recommendations based on a dietary goal and multiple inputs.
As per Claim 2, Hadad discloses the system of claim 1, wherein the biomarker data comprises biological, physiological, and/or behavioral information (pg.20, ¶ [0223] discusses plurality of physiological inputs associated with the user…pg.22, ¶ [0237] discusses the device/data hub 220, in communication with a user's CGM device, can continually record the user's blood glucose level as a function of time. The device/data hub 220 can also record what foods the user has consumed and their respective timestamps. FIG. 23 shows that the user has eaten cereals with milk at 8:00 A.M., nuts at 9:00 A.M., and dates at 10:00 A.M. The data also shows different degrees of spikes in the blood sugar level plot. To partial data and generate a "blood glucose level" digital signature of the user, the insights and recommendation engine 230 can extract known events (e.g., food consumption) and its associated blood sugar levels, and classify the known events by a degree of change in blood glucose level in response to each event).
The cited portion discloses the data received from the glucose monitor includes the user’s biological information in the form of glucose level and behavior information is the eating pattern and food consumption of the user.
As per Claim 3, Hadad discloses the system of claim 1, wherein the measurement devices comprise sensors embedded in the user mobile device and wearable technologies (pg,29, ¶ [0308] discusses the food analysis module 210 can be in communication with the mobile device 114 or the wearable device 112. The mobile device 114 or the wearable device 112 can be configured to collect in part the data (e.g., image(s), video(s), voice log(s), text log(s), barcode(s), etc.) indicative of foods consumed by the user.).
As per Claim 4, Hadad discloses the system of claim 1, wherein the user preference is based on nutritional data retrieved from a third-party resource over a network (pg.19, ¶ [0223] discusses The device/data hub 220 can generate a user's personalized data network between the platforn1 200 and the devices 110 and third-party database(s) 130 (ii)one or more databases comprising food, health, and/or nutritional data. The device/data hub 220 can collect and aggregate food, health, or nutritional data).
As per Claim 5, Hadad discloses the system of claim 1, wherein the user specified biomarker goal is to regulate biomarker outcomes (pg.31, ¶ [0324] discusses The food analysis module 210 (and/or the insights and recommendation engine 230 that is in communication with the food analysis module 210) can be further configured to provide one or more recommendations to the user for managing the user's glucose level based on the effects of different foods on the user's glucose level).
As per Claim 6, Hadad discloses the system of claim 5, wherein the biomarker outcomes are regulated to lower, maintain, or raise biomarker measurements (pg.31, ¶ [0324] discusses The food analysis module 210 can be further configured to provide one or more recommendations to the user for managing the user's additional biomarker level based on the effects of different foods on the user's additional biomarker level. The one or more recommendations can comprise a change in the user's diet. For instance, the user can be diabetic, and the user may have been recommended a special diet by her physician). 
As per Claim 7. Hadad discloses a method for biomarker-based personalized food item design (pg.1, ¶ [0004] discusses assess and predict correlations between an individual's consumed foods and biomarkers, and provide personalized nutrition recommendations based on the individual's health and metabolic state at any given time), comprising: 
a computing device comprising a memory, a processor, and a non-volatile data storage device (Figure 1, Platform 200); 
storing a recipe database on a non-volatile data storage device, the recipe database comprising a plurality of recipes (pg.6, ¶ [0118] discusses databases on packaged foods include Nutritionix, Fatsecret, and Myfitnesspal. Databases on recipes include Yummly, BBC Good Food, Allrecipes, The Kitchn, EatingWell, and My Recipes), 
each recipe comprising a food type (pg.5, ¶ [0103] discusses the categories, or abstraction layers, of foods in the food ontology can include name description, user rating, characteristics (e.g. dietary needs allergies, cuisine), 
a list of required ingredients and for each ingredient nutritional information (pg.14, ¶ [0188] discusses The food analysis system 210 can estimate unknown nutrients from at least one food recipe. The food analysis system 210 can parse and classify a list of ingredients and their respective amounts from at least one food recipe using the labeling machine and other algorithms described in the disclosure. The food analysis system 210 can aggregate types and amounts of nutrients found in the ingredients and provide an estimate on a resulting nutritional value of the recipe); 
storing a user profile database on the non-volatile data storage device, the user profile database comprising a plurality of user profiles (pg.27, ¶ [0283] discusses the mobile application can ask the user to create an account (window 3720), input basic information about the patient), 
each user profile comprising user preferences (Figure 34C, depicts My Frequently Eaten Foods); 
configuring a machine learning algorithm to identify associations among the user preferences, biomarker data, and the nutritional information (pg.25, ¶ [0271] discusses By using machine learning, the insights and recommendation engine 230 can combine a group of user-specific parameters to generate a prediction model for passive food tracking…The parameters can include the user historical food and/or beverage consumption and blood glucose response data, as well as the food ontology3 of the food analysis system 210); 
using a machine learning engine operating on the computing device (Figure 1, Insight and recommendation engine 230), causes the computing device to:
 receive, from a measurement device, biomarker data associated with a user of the measurement device (pg.20, ¶ [0225] discusses a smart ring that tracks an individual's biomarkers (e.g., activity, steps, sleep, heart rate, etc.); 
convert the received text data into a first set of vector representations (pg.8, ¶ [0131] discusses A tfidf vectorizer can be used to transform the text to numeric vectors); 
pass the vector representations through the machine learning algorithm to identify associations among the user preferences, biomarker data, and the nutritional information (pg.26, ¶ [0275] discusses The engine can be used to calculate digestion problems. By using an implantable (semi- or completely permanent) or swallowable (temporary) sensors, the engine can provide insight on the relationship between foods and the conditions of the digestive track… The engine can be used to calculate onset of migraines. By studying associations between foods and migraines ( e.g., from manual user input), the engine can help users with chronic migraines to eliminate foods that may be predicted to cause migraines… the engine can use the GUI-based software interface to inform the user that "In 92% of the times you drank coffee after 4 P.M., you slept poorly." Alternatively, or in addition to, the engine may
relationships between foods and other factors including, but not limited to including, lethargy/fatigue, drowsiness, or cortisol levels. Any feature of a user's daily activity or physiology that can be measured by a wearable device or medical device may be analyzed by the engine to continuously provide users a better understanding of their bodies and/or a healthier diet); 
receive, from a user mobile device, a user specified biomarker goal (pg.22, ¶ [0240] discusses The behavioral change can be a preference selected by the user, or a suggestion generated by the insights and recommendation engine 230. The behavioral change can include eating less carbohydrate to lose weight); 
and 
send the food item recommendation to the user mobile device (pg.22, ¶ [0239] discusses The insights and recommendation engine 230 can send one or more personalized messages to a user while the user is using the GUI-based software interface… one or more personalized messages can be pop-up messages, voice messages, and e-mails to the user device while the user is not using the GUI-based software interface).
Hadad further teaches the abstraction layers of foods in the food ontology can include dietary needs (pg.5, ¶ [0103])… Nutritional characteristics can be an abstraction layer of the food ontology. The nutritional characteristics can include one or more dietary goals or restrictions suggested to or defined by a user.  
Hadad pg.21, ¶ [0232] states the insights and recommendation engine 230 can (1) access the food ontology in the food analysis system 210, (2) access a plethora of personal biomarkers data from the device/data hub 220, (3) analyze how foods affect a user's biomarkers, and (4) continually generate personal nutrition recommendations to the user. The relationship among the three components of the platform 200 is illustrated in FIG. 20. Upon analyzing and validating how foods may affect the user's biomarkers, the insights and recommendation engine 230 can generate one or more personalized digital signatures unique for the user. A personalized digital signature can be an algorithm to estimate the response of a specific biomarker of the user to consumption of a specific food item.
The cited portions of Hadad disclose how a machine learning algorithm utilizes collected and inputted data which includes biomarkers, preferences, profile, nutritional data to recommend a food item.  One of ordinary skill within the art would recognize that in order to utilize a machine learning algorithm the data has to undergo vectorization in order to quickly calculate and execute a result.  In the instant case, Hadad possess machine learning algorithms that are capable of modelling complex relationships between inputs and outputs or to find patterns in data, where the dependency between the inputs and the outputs cannot be easily attained. In some examples, the complex relationships can include how foods affect the user's body in a multiu1de of biomarkers (pg.21, ¶ [0234].
Therefore, the system and method of Hadad is capable of converting inputs into vector representations and passing vector representations through machine learning algorithms to identify associations among inputs.
Hadad discloses the claimed invention except for explicitly stating converting biomarker goal into a second vector representation and passing the second set of vector representations through the machine learning algorithm to obtain a best fit between the user specified biomarker goal and the identified associations, the best fit comprising a recommended food item. 
Hadad discloses that it is known in the art to provide an artificial neural network (ANN), which can be used to model complex relationships between inputs and outputs or to find patterns in data, where the dependency between the inputs and the outputs cannot be easily attained. In some examples, the complex relationships can include how foods affect the user's body in a multitude of biomarkers.  
Examiner takes Official Notice that it would have been well known within the art to convert a dietary goal into a vector and pass the vector through a machine learning algorithm to find the best k value.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the ability to receive inputs, convert inputs into vectors and calculate the best k value of Hadad, in order to provide nutritional recommendations based on a dietary goal and multiple inputs.
As per Claim 8, Hadad discloses the method of claim 7, wherein the biomarker data comprises biological, physiological, and/or behavioral information (pg.20, ¶ [0223] discusses plurality of physiological inputs associated with the user…pg.22, ¶ [0237] discusses the device/data hub 220, in communication with a user's CGM device, can continually record the user's blood glucose level as a function of time. The device/data hub 220 can also record what foods the user has consumed and their respective timestamps. FIG. 23 shows that the user has eaten cereals with milk at 8:00 A.M., nuts at 9:00 A.M., and dates at 10:00 A.M. The data also shows different degrees of spikes in the blood sugar level plot. To partial data and generate a "blood glucose level" digital signature of the user, the insights and recommendation engine 230 can extract known events (e.g., food consumption) and its associated blood sugar levels, and classify the known events by a degree of change in blood glucose level in response to each event).
The cited portion discloses the data received from the glucose monitor includes the user’s biological information in the form of glucose level and behavior information is the eating pattern and food consumption of the user.
As per Claim 9, Hadad discloses the method of claim 7, wherein the measurement devices comprise sensors embedded in the user mobile device and wearable technologies (pg,29, ¶ [0308] discusses the food analysis module 210 can be in communication with the mobile device 114 or the wearable device 112. The mobile device 114 or the wearable device 112 can be configured to collect in part the data (e.g., image(s), video(s), voice log(s), text log(s), barcode(s), etc.) indicative of foods consumed by the user.).
As per Claim 10, Hadad discloses the method of claim 7, wherein the user preference is based on nutritional data retrieved from a third-party resource over a network (pg.19, ¶ [0223] discusses The device/data hub 220 can generate a user's personalized data network between the platforn1 200 and the devices 110 and third-party database(s) 130 (ii)one or more databases comprising food, health, and/or nutritional data. The device/data hub 220 can collect and aggregate food, health, or nutritional data).
As per Claim 11, Hadad discloses the method of claim 7, wherein the user specified biomarker goal is to regulate biomarker outcomes (pg.31, ¶ [0324] discusses The food analysis module 210 (and/or the insights and recommendation engine 230 that is in communication with the food analysis module 210) can be further configured to provide one or more recommendations to the user for managing the user's glucose level based on the effects of different foods on the user's glucose level).
As per Claim 12, Hadad discloses the method of claim 11, wherein the biomarker outcomes are regulated to lower, maintain, or raise biomarker measurements (pg.31, ¶ [0324] discusses The food analysis module 210 can be further configured to provide one or more recommendations to the user for managing the user's additional biomarker level based on the effects of different foods on the user's additional biomarker level. The one or more recommendations can comprise a change in the user's diet. For instance, the user can be diabetic, and the user may have been recommended a special diet by her physician).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimmer et al., U.S. Patent Application Publication 2018/0144820 discusses a system and method for implementing meal selection based on vitals, genotype and phenotype.
Nazem et al. U.S. Patent Application Publication 2021/0233663 discusses an interactive computing system to generate customized preventive health information based on an individual’s biomarker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes, the food ontology as disclosed throughout the reference retrieves nutritional information for recipes and gains an understanding of the user’s preference on food dishes or food types.
        2 Google Developers: Machine Learning https://developers.google.com/machine-learning/guides/text-classification/step-3
        3 Examiner notes, the food ontology as disclosed throughout the reference retrieves nutritional information for recipes and gains an understanding of the user’s preference on food dishes or food types.